Citation Nr: 1100052	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, that denied the appellant's claim.


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic stress disorder 
(PTSD) substantially and materially contributed to his death in 
February 2008.

2.  At the time of the Veteran's death, he had established a 70 
percent rating for PTSD and entitlement to a total disability 
rating based upon unemployability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  Service incurrence will be presumed 
for cardiovascular-renal disease, to include arteriosclerotic 
heart disease or hypertension, if manifest to a degree of 10 
percent or more within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2010).  For a service-connected disability 
to be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially.  It is not 
sufficient to show that it causally shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2010).

The Veteran died in February 2008.  The certificate of death 
provides that the immediate cause of death was myocardial 
infarction due to or as a consequence of septic shock.  Multi-
organ failure was also listed as a significant contributory 
cause.

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The appellant contends that the Veteran's service-connected PTSD 
and associated mental symptoms caused or exacerbated his heart 
problems and contributed to his death.

On VA psychiatric examination in February 1974, the Veteran 
reported that he felt depressed and ill-humored with homicidal 
ruminations.  He was often confused and forgetful and suffered 
from nightmares.  He was diagnosed with schizophrenia, latent 
type.
On private psychiatric examination in October 1983, the Veteran 
was diagnosed with PTSD.  His anxiety was found to have increased 
since his discharge from service and he became paranoid when he 
felt pressured or had to work with other people.

On VA psychiatric examination in June 1998, the Veteran appeared 
depressed and apathetic.  He also suffered from severe 
claustrophobia.  The Veteran was diagnosed with chronic dysthymic 
disorder and strong schizoid personality features.  His mental 
condition was concluded to be poor and the prospect of 
improvement was poor.

On VA psychiatric examination in January 2001, the Veteran 
reported having ongoing nightmares, restlessness, and the 
inability to stand crowds.  His mood was depressed.  On 
corresponding general examination, his cardiovascular system was 
determined to be within normal limits.

On VA psychiatric examination in October 2002, the Veteran 
reported that he was taking four medications for his mental 
disability.  He stated that he suffered from increased 
restlessness, anxiety, and tension.  The Veteran was irritable 
and had lost interest in daily activities.  He had nightmares 
about three times per week and would awake sweating and anxious 
with heart palpitations.

VA treatment records show that in August 2004, the Veteran 
received emergency room treatment for high blood pressure and 
chest pain.  Testing revealed no cardiac ischemia.  It was felt 
that the problem was most likely pulmonary and a follow-up 
consultation was recommended.  It was noted that the "affective 
component and panic attacks" should be considered in determining 
the root of his heart palpitations.  The Veteran's 
gastrointestinal reflux and chronic smoking were considered to be 
possible factors for his heart problems.

On VA psychiatric examination in February 2005, the Veteran 
reported that his mental symptoms had worsened.  However, his 
PTSD was assessed to have remained the same since the previous 
examination.

VA treatment records dated in January 2007 show that the Veteran 
suffered from asymptomatic atypical chest pain.  Cardiac 
examination revealed regular heart rhythm, with point of maximum 
intensity at the fifth space, left sternal border.  There were no 
murmurs, clicks, or gallops.  He was noted to have a history of 
hypercholesterolemia, tobacco use disorder, and benign essential 
hypertension.  In July 2007, he was treated for uncontrolled 
hypertension and his medications were adjusted.  In October 2007, 
his hypertension was found to be better controlled.

VA treatment records dated in January 2008 show that the Veteran 
developed chest pain and was taken to the emergency room.  He was 
diagnosed as having a myocardial infarction and was transferred 
to a VA hospital, at which time he developed low blood pressure 
and underwent cardiorespiratory arrest with ventricular 
defibrillation.  After a course of hospital treatment and 
surgery, the Veteran's condition did not stabilize and he passed 
away.

In April 2010, the Board requested an opinion from the Veterans 
Health Administration (VHA) as to whether the Veteran's death 
were caused or aggravated by his service or any disease or injury 
incurred in or aggravated by service and whether his cause of 
death was caused or aggravated by his PTSD.

In September 2010, a VHA physician opined that it was as likely 
as not that the Veteran's cardiovascular disease was aggravated 
or caused by his service-connected PTSD.  The physician explained 
that the weight of medical evidence is evenly divided regarding 
the issue of causality although it clearly supports a 
relationship between PTSD and cardiovascular disease and 
cardiovascular morbidity or mortality.  The physician cited a 
number of studies which indicate that PTSD increased the incident 
risk of coronary heart disease (CHD) and link traumatic stressors 
to heart disease.  The physician also cited evidence that 
exposure to environmental stressors may alter neuroendocrine 
(hypothalamic pituitary adrenal system) and immune system 
function and might eventually cause disease.  One study indicated 
that persons with PTSD were at a high risk of early age heart 
disease independent of other psychological factors such as 
depression.  Additional clinical studies have found that 
electrophysiologic changes on patients suffering with PTSD 
facilitated the initiation and maintenance of arrhythmias.  The 
physician further opined that ischemic cardiomyopathy and fatal 
arrhythmia mentioned as possible causes of the Veteran's death 
were as likely as not to have been caused or aggravated by the 
service-connected PTSD.

After reviewing the evidence, the Boards finds that it is at 
least as likely as not that the Veteran's underlying 
cardiovascular disease that contributed to his cause of death was 
caused or aggravated by his service-connected PTSD based on the 
medical evidence presented in this case.  Accordingly, service 
connection for the cause of the Veteran's death is warranted.  
The Board has resolved all reasonable doubt in favor of the 
appellant in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


